UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1262


GARY T. PHILLIPS,

                Plaintiff - Appellant,

          v.

NLYTE SOFTWARE AMERICAS LIMITED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-01965-DKC)


Submitted:   August 31, 2015                 Decided:   September 4, 2015


Before GREGORY, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barton David Moorstein, BLANK, MOORSTEIN & LIPSHUTZ, LLP,
Rockville, Maryland, for Appellant. Robert G. Young, BOWDITCH &
DEWEY, LLP, Framingham, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gary     T.   Phillips    appeals    the    district   court’s     order

granting summary judgment to the Defendant in his civil action

claiming breach of contract and violation of the Maryland Wage

Payment and Collection Law.           On appeal, he contends that the

district court erred because his employment contract required

the Defendant to pay him a mathematically calculated commission

when a sale occurred in his geographic region; the terms of his

compensation plan were ambiguous; and the Defendant withheld his

commission “not as a result of a bona fide dispute.”             We affirm.

     We   review   whether    the   district    court   erred    in   granting

summary judgment de novo, applying the same legal standards as

the district court and viewing the evidence in the light most

favorable to the nonmoving party.           Walker v. Mod-U-Kraf Homes,

LLC, 775 F.3d 202, 207 (4th Cir. 2014).           The district court must

enter summary judgment “against a party who fails to make a

showing   sufficient   to     establish   the   existence   of   an   element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.”             Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).           “Where the record taken as a whole

could not lead a rational trier of fact to find for the non-

moving party, there is no genuine issue for trial.”               Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citation and internal quotation marks omitted).

                                      2
    We have reviewed the record and the parties’ briefs, and we

conclude that the district court did not err in granting summary

judgment   to   the     Defendant.    Accordingly,      we    affirm    for   the

reasons stated by the district court.              See Phillips v. Nlyte

Software Americas Ltd., No. 8:13-cv-01965-DKC (D. Md. Feb. 9,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the     materials

before   this   court    and   argument   would   not   aid   the    decisional

process.

                                                                        AFFIRMED




                                      3